DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to communications filed on March 6, 2021, claim 2 is cancelled by applicant. 
Claims 1 and 3-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, are  directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 10, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1 and 3-20 are allowed. Claim 1 recites “ A metal oxide, having the general formula of Co3-x MxO4, wherein 0<x≤0.3, M is one or metal elements, and a difference value, measured by an energy 
Li et al., (WO 2018095052) discloses a lithium cobalt oxide positive electrode material, where the lithium cobalt oxide positive electrode material includes a doped lithium cobalt oxide substrate having a formula  is Li1+z Co1-x-y MaxMbyO2 wherein 0≤x≤0.01, 0≤y≤0.01, and -0.05 ≤z≤0.08, wherein, Ma is at least one of Al, Ga, Mg, and Zr; wherein said Mb is Ni, Mn, V, Mo, In, W and Cr. The Ma doped cobalt hydroxide is sintered to obtain a Ma-doped precursor Co3O4. 
However, Li does not disclose a metal oxide having the formula of Co3-x MxO4, wherein 0<x≤ 0.3 and Li provides no motivation to obtain the specific stoichiometric values. Therefore, Li also does not teach or provide motivation for the weight percentage of one of M in two identical area regions is E, wherein 0< E≤ 1% (wt.%). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722